Name: Commission Regulation (EC) No 1144/94 of 18 May 1994 re- establishing the levying of customs duties on certain industrial products originating in Estonia and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: mechanical engineering;  political geography;  tariff policy;  Asia and Oceania;  political framework
 Date Published: nan

 No L 128/6 Official Journal of the European Communities 20 . 5. 94 COMMISSION REGULATION (EC) No 1144/94 of 18 May 1994 re-establishing the levying of customs duties on certain industrial products originating in Estonia and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of certain industrial products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties shall be accorded from 1 January to 30 June 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; Whereas, as provided for in Article 7 of that Regulation, as soon as the individual ceilings in question are reached at Community level, the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of the products of the order Nos and origins indicated in the table below, the individual ceiling is fixed at the levels indicated in that table ; whereas that ceiling was reached, on the date indicated below, by charges of imports into the Community of the products in question : Order No Origin Ceiling(ECU) Date 10.0400 Estonia 209 500 22. 4 . 1994 10.1160 China 5 788 000 17.3.1994 10.1170 China 275 000 2. 3 . 1994 10.1180 China 551 000 2.3.1994 Whereas, it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 As from 23 May 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 22 . No L 128/720. 5. 94 Official Journal of the European Communities Order No CN code Description Origin 10.0400 3102 10 10 Urea containing more than 45 % by weight Estonia of nitrogen on the dry anhydrous product 10.1160 ex 9101 11 00 Wrist-watches, pocket-watches and other China ex 9101 12 00 watches, including stop-watches, with case of ex 9101 19 00 precious metal or of metal clad with precious ex 9101 91 00 metal  Wrist-watches, battery or accumulator powered, whether or not incorporting a stop-watch facility   Quartz watches  Other Battery or accumulator powered    Quartz watches ex 9102 11 00 Wrist-watches, pocket-watches and other ex 9102 1200 watches, including stop-watches, other than ex 9102 19 00 those of heading No 9101 : ex 9102 91 00 - Wrist-watches, battery or accumulator powered, whether or not incorporating a stop-watch facility   Quartz watches  Other   Battery or accumulator powered    Quartz watches 10.1170 9103 Clocks with watch movements, excluding China clocks of heading No 9104 10.1180 9105 Other clocks China Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1994. For the Commission Christiane SCRIVENER Member of the Commission